     Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 1 of 15



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION



 UNITED STATES OF AMERICA


                    V.                                      CR: 419-161P

 MILAGROS RIVERA



                               PLEA AGREEMENT


      Defendant Milagros Rivera, represented by her counsel William Tunkey, and

the United States of America, represented by Assistant United States Attorneys J.

Thomas Clarkson and Jonathan A. Porter, have reached a plea agreement in this

case. The terms and conditions of that agreement are as follows.

1.    Guilty Plea


      Defendant, having been advised of the right to be charged by Indictment,

agrees to waive that right and enter a plea of guilty to Count One of the Information,

which charges a violation of 18 U.S.C. § 371, Conspiracy.

2.    Elements and Factual Basis


      The elements necessary to prove the offense charged in Count One are (1) that

two or more persons in some way agreed to try to accomplish a shared and unlawful

plan;(2)that the Defendant knew,as that term is defined under the law,the unlawful

purpose of the plan and willfully joined in it; (3) that, during the conspiracy, one of

the conspirators knowingly engaged in at least one overt act as described in the
     Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 2 of 15



Information; and (4) that the overt act was committed at or about the time alleged

and with the purpose of carrying out or accomplishing some object of the conspiracy.

       Defendant agrees that she is, in fact, guilty of this offense. She agrees to the

accuracy of the following facts, which satisfy each of the offense's required elements:

       Beginning no earlier than January 2017, the exact date being unknown, and

continuing thereafter until at least in or about April 2019, within the Southern

District of Georgia and elsewhere, Milagros Rivera did knowingly and willfully

combine, conspire, confederate, and agree with others known and unknown to commit

one or more offense against the United States, that is, to use of the mail and a facility

in interstate or foreign commerce, with intent to otherwise promote, manage,

establish, carry on, or facilitate the promotion, management, establishment, or

carrying on, of any unlawful activity, that is, commercial bribery in violation of the

laws of the State of Florida, Fla. Stat. Ann § 838.15, and thereafter performed and

attempted to perform acts to promote, manage, establish and carry on, and to

facilitate the promotion, management, establishment and carrying on of such

unlawful activity, all in violation Title 18, United States Code, Section 1952(a)(3).

      It was part of the conspiracy that, beginning at least as early as January 2017,

the exact date being unknown, and continuing thereafter until at least in or about

April 2019, Rivera and others were part of a nationwide "telemedicine" scheme:

  • Individuals unknown to Rivera, and with no involvement by Rivera, developed

      a scheme that targeted the Medicare program to obtain millions of dollars in

      reimbursement for orthotics and other items.
  Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 3 of 15



• Individuals unknown to Rivera, and with no involvement by Rivera, obtained

   the identities and insurance information of Medicare and other elderly patients

   through a series of call centers

• Individuals unknown to Rivera, and with no involvement by Rivera, sought to

   sell this information to durable medical equipment companies or pharmacies,

   located within numerous districts across the country, including, among others,

   Georgia, Florida, and California.

• Individuals unknown to Rivera, and with no involvement by Rivera, who were

   located within numerous districts across the country, including, among others,

   Georgia, Florida, and California, sought to purchase this information in order

   to ultimately bill to Medicare and other payors for items ordered for these

   beneficiaries.


• Individuals known and unknown, and with no involvement by Rivera, located

   in Florida and locations across the country, decided to solicit physicians to

   write orders for braces and other items so that the items could be billed to


   Medicare and other federal health program beneficiaries, in exchange for a

   payment to these physicians.

• At all relevant times, Milagros Rivera is and was a physician licensed in the

   States of Georgia, Indiana, and Kentucky;

• As a physician, Milagros Rivera knew that she owed a duty to any patient she

   "treated," even through a "telemedicine" arrangement.
    Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 4 of 15




• Among thousands of others in Georgia and elsewhere, Rivera owed a duty to

     patients located within the Southern District of Georgia and elsewhere whom

     Rivera prescribed orthotics.

•    Rivera   was solicited to   write   orders for braces and other items for


    "telemedicine" patients and, in exchange, she would receive a small fee per

     diagnostic "consultation" she performed.

• While residing and practicing medicine in Savannah, Georgia, and elsewhere,

     Rivera directly or indirectly received compensation from individuals and

     companies located in Florida and elsewhere and, in exchange, agreed to sign

     and did in fact sign orders for orthotics and other items reimbursable by

     Medicare and others.


• Rivera used facilities in interstate or foreign commerce, with intent to

     otherwise promote, manage, establish, carry on, or facilitate the promotion,

     management, establishment, or carrying on this scheme, including an

     internet-based program used to sign digitally medical records that could be

     sent to companies located across the country, including to the ultimate

     purchasers.

• As part of this scheme and with the purpose of carrying out or accomplishing

     an object of the conspiracy, Rivera signed false medical records describing

    "consultations" of Medicare patients, including D.O., certified she performed

     examinations never actually conducted, and certified tests never actually

     performed, all of which was expected and reouired by Medicare to pay a claim.
       Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 5 of 15



     • Knowing the unlawful purpose, Rivera willfully accepted and agreed to accept

        a per-consultation payment, including as to orthotics ordered by Rivera for

        D.O., a Medicare beneficiary and resident of the Southern District of Georgia,

        on or about April 2018 ultimately paid by Company A, a Florida corporation.

     • Rivera accepted this benefit with intent to violate a statutory or common-law

        duty owed to D.O., and others, in violation of Fla. Stat. Ann § 838.15.

        All done in violation of Title 18, United States Code, Section 371.

3.      Possible Sentence


        Defendant's guilty plea will subject her to the following maximum possible

sentence: 5 years' imprisonment, 3 years' supervised release, a $250,000 fine, such

restitution as may be ordered by the Court, and forfeiture of all forfeitable assets.

The Court additionally must impose a $100 special assessment per count of

conviction.


4.      No Promised Sentence


        No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not bound by any

estimate of sentence given or recommendations made by Defendant's counsel, the

government, the U.S. Probation Office, or anyone else. The Court may impose a

sentence up to the statutory maximum. Defendant will not be allowed to withdraw

her plea of guilty if she receives a more severe sentence than she expects.

5.      Court's Use of Sentencing Guidelines
     Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 6 of 15



      The Court is obligated to use the United States Sentencing Guidelines to

calculate the applicable guideline range for Defendant's offense. The Sentencing

Guidelines are advisory; the Court is not required to impose a sentence within the

range those Guidelines suggest.      The Court will consider that range, possible

departures under the Sentencing Guidelines, and other sentencing factors under 18

U.S.C. § 3553(a), in determining the Defendant's sentence.           The Sentencing

Guidelines are based on ^ of Defendant's relevant conduct, pursuant to U.S.S.G.

§ 1B1.3, not just the conduct underlying the particular Count or Counts to which

Defendant is pleading guilty.

6.    Agreements Regarding Sentencing Guidelines


      a.     Use of Information


      Nothing in this agreement precludes the government from providing full and

accurate information to the Court and U.S. Probation Office for use in calculating the

applicable Sentencing Guidelines range. Any incriminating information provided by

the defendant during her cooperation will not be used in determining the applicable

Guidelines range, pursuant to Section 1B1.8 of the Sentencing Guidelines.

      b.     Acceptance of Responsibility


      The government will not object to a recommendation by the U.S. Probation

Office that Defendant receive a two-level reduction in offense level for acceptance of

responsibility pursuant to Section 3El.l(a) of the Sentencing Guidelines. If the U.S.

Probation Office makes that recommendation, and Defendant's offense level is 16 or

greater prior to any reduction for acceptance o^-responsibility, the government will


                                          6
     Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 7 of 15



move for an additional one-level reduction in offense level pursuant to Section

3El.l(b) of the Sentencing Guidelines based on Defendant's timely notification of her

intention to enter a guilty plea.

      c.     Section 2B4.1 Applies to this Offense


      The government and Defendant agree to recommend to the U.S. Probation

Office and the Court at sentencing that, following the cross reference from Section

2E1.2, Section 2B4.1 applies.

      d.     Amount of Improper Benefit Conferred


      The government and Defendant agree to recommend to the U.S. Probation

Office and the Court at sentencing that the value of the bribe, for purposes of Section

2B4.1 of the Sentencing Guidelines, is more than $40,000 and less than $95,000.

      e.     No Other Enhancements


      The government and Defendant agree to recommend to the U.S. Probation

Office and the Court at sentencing that no other enhancements apply.

7.    Cooperation


      a.     Complete and Truthful Cooperation Required


      Defendant must provide full, complete, candid, and truthful cooperation in the

investigation and prosecution of the offenses charged in her Information and any

related offenses. Defendant shall fully and truthfully disclose her knowledge of those

offenses and shall fully and truthfully answer any question put to her by law

enforcement officers about those offenses./   i

                                          u
     Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 8 of 15



      This agreement does not require Defendant to "make a case" against any

particular person. Her benefits under this agreement are conditioned only on her

cooperation and truthfulness, not on the outcome of any trial, grand jury, or other

proceeding.

      b.      Motion for Reduction in Sentence Based on Cooperation


      The government, in its sole discretion, will decide whether Defendant's

cooperation qualifies as "substantial assistance" pursuant to U.S.S.G. § 5K1.1 or Fed.

R. Grim. P. 35 and thereby warrants the filing of a motion for downward departure

or reduction in Defendant's sentence. If such a motion is filed, the Court, in its sole

discretion, will decide whether, and to what extent, Defendant's sentence should be

reduced. The Court is not required to accept any recommendation by the government

that the Defendant's sentence be reduced.


8.    Financial Obligations and Agreements


      a.      Restitution


      The government and Defendant agree to recommend to the U.S. Probation

Office and the Court at sentencing that restitution is [value of kickbacks].

      b.      Special Assessment


      Defendant agrees to pay a special assessment in the amount of $100, payable

to the Clerk of the United States District Court, which shall be due immediately at

the time of sentencing.
        Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 9 of 15



         c.    Release of Appearance Bond


         Defendant authorizes the Clerk of the United States District Court to release


the funds posted as security for an appearance bond in this case to be applied to

satisfy any of the financial obligations including forfeiture imposed by judgment of

the Court in this case.


         d.    Required Financial Disclosures


         By the date that Defendant enters a guilty plea, Defendant shall complete a

financial disclosure form listing all her assets and financial interests, whether held

directly or indirectly, solely or jointly, in her name or in the name of another.

Defendant shall sign the financial disclosure form under penalty of perjury and

provide that form to the Financial Litigation Unit of the United States Attorney's

Office and to the United States Probation Office. Defendant authorizes the United


States to obtain credit reports on Defendant and to share the contents ofthose reports

with the Court and the United States Probation Office. Defendant also authorizes


the United States Attorney's Office to inspect and copy all financial documents and

information held by the United States Probation Office.

         e.    Financial Examination


         Defendant will submit to an examination under oath on the issue of her

financial disclosures and assets if deemed necessary by the United States. Such

examination will occur not later than 30 days after the entry of Defendant's guilty

plea.




                                           9
     Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 10 of 15



      f.     No Transfer of Assets

      Defendant certifies that she has made no transfer of assets in contemplations

of this prosecution for the purpose of evading or defeating financial obligations

created by this Agreement or that may be imposed upon her by the Court at

sentencing. Defendant promises that she will make no such transfers in the future.

      g.     Material Change in Circumstances

      Defendant agrees to notify the United States of any material change in

circumstances, as described in 18 U.S.C. § 3664(k), that occurs prior to sentencing in

this case. Such notification will be made within seven days of the event giving rise

to the changed circumstances, and in no event later than the date of sentencing.

      h.     Enforcement


      Any payment schedule imposed by the Court is without prejudice to the United

States to take all actions and remedies available to it to collect the full amount of the


financial obligations imposed by the judgment of the Court in this case. Defendant

understands and agrees that the financial obligations imposed by the judgment ofthe

Court in this case will be placed on the Treasury Offset Program so that any federal

payment that Defendant receives may be offset and applied to the judgment debt

without regard to or affecting any payment schedule imposed by the Court.

9.    Waivers


      a.     Waiver of Appeal


      Defendant entirely waives her right to a direct appeal of her conviction and

sentence on any ground (including any argument that the statute to which the


                                           10
    Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 11 of 15



defendant is pleading guilty is unconstitutional or that the admitted conduct does not

fall within the scope of the statute). The only exceptions are that the Defendant may

file a direct appeal of her sentence if (1) the court enters a sentence above the

statutory maximum,(2) the court enters a sentence above the advisory Sentencing

Guidelines range found to apply by the court at sentencing; or (3) the Government

appeals the sentence. Absent those exceptions, Defendant explicitly and irrevocably

instructs her attorney not to file an appeal.

      b.     Waiver of Collateral Attack


      Defendant entirely waives her right to collaterally attack her conviction and

sentence on any ground and by any method, including but not limited to a 28 U.S.C.

§ 2255 motion. The only exception is that Defendant may collaterally attack her

conviction and sentence based on a claim of ineffective assistance of counsel.


      c.     FOIA and Privacy Act Waiver


      Defendant waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United

States any record pertaining to the investigation or prosecution ofthis case under the

authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto.

      d.     Fed. R. Crim. P. 11(f) and Fed. R. Evid. 410 Waiver


      Rule 11(f) of the Federal Rules of Criminal Procedure and Rule 410 of the

Federal Rules of Evidence ordinarily limit the admissibility of statements made by a

defendant during the course of plea discussions or^plea proceedings. Defendant


                                           11
      Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 12 of 15



knowingly and voluntarily waives the protections of these rules. If Defendant fails

to plead guilty, or her plea of guilty is later withdrawn, all of Defendant's statements

in connection with this plea, and any leads derived therefrom, shall be admissible for

any and all purposes.

10.    Defendant's Rights


       Defendant has the right to be represented by counsel, and if necessary have

the court appoint counsel, at trial and at every other critical stage of the proceeding.

Defendant possesses a number of rights which she will waive by pleading guilty,

including: the right to plead not guilty, or having already so pleaded, to persist in

that plea; the right to a jury trial; and the right at trial to confront and cross-examine

adverse witnesses, to be protected from compelled self-incrimination, to testify and

present evidence, and to compel the attendance of witnesses.

11.    Satisfaction with Counsel


       Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant believes that her attorney has represented her faithfully, skillfully, and

diligently, and she is completely satisfied with the legal advice given and the work

performed by her attorney.

12.    Breach of Plea Agreement


       If Defendant fails to plead guilty, withdraws or attempts to withdraw her

guilty plea, commits any new criminal conduct following the execution of this

agreement, or otherwise breaches this agreement, the government is released from

all of its agreements regarding Defendant's senten<;^e, including any agreements


                                           12
      Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 13 of 15



regarding the calculation of Defendant's advisory Sentencing Guidelines. In addition,

the government may declare the plea agreement null and void, reinstate any counts

that may have been dismissed pursuant to the plea agreement, and/or file new

charges against Defendant that might otherwise be barred by this plea agreement.

Defendant waives any statute-of-limitations or speedy trial defense to prosecutions

reinstated or commenced under this paragraph.

13.    Entire Agreement


       This agreement contains the entire agreement between the government and

Defendant.




                                         13
       Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 14 of 15



                                     BOBBY L. CHRISTINE
                                     UNITED STATES ATTORNEY




Date                                 Karl L Knoche
                                     Chief, Criminal Division




Date                                 J. Thomas Clarkson
                                      f^rgia Bar No. 656069
                                     Assistant United States Attorney




Date                                 lonaxnan A. Porter
                                       iorgia Bar No. 725457
                                     A^istant United States Attorney




                                       14
  Case 4:19-cr-00161-RSB-CLR Document 17 Filed 11/26/19 Page 15 of 15




  DrovisiJn'rf                       renewed this agreemetit with my attorney. I undemtand each
  outZr^te                                                    ^
                                                   i(agros Rivera
                                                Defendant


  everv nlrf^th""^ explained to Defendant all of her rights,and I have carefully reviewed each and
 that herf
         decision toagreement
                     enter into this
                                withagreement is an inform^^igent,
                                     her. I believe                      a^d voLtaiy
                                                    that she fully Md completely      one it and
                                                                                 understands
  T-            JO                              (A-/A /'i ^
 Date
                                                William Tunkey
                                                Defendant's Attorney

                             UNITED STATTES DISTMCT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION


  UNITED STATES OF                                )
  AMERICA


                                                                        CR:


  MILAGROS RIVERA




                                              ORDER

The aforesaid Plea Agreement,having been considered by the Couit in conjunction with the
interrogation by the Court of the defendant and the defendant's attorney at a hearing on the
defendants motion to change her plea and the Court finding that tlie plea of guilty is made freely,
voluntaniy and knowingly,it is thereupon,
ORDERED that the plea of guilty by defendant be,and it is, hereby accepted and the foregoing
Plea Agreement be,and it is, hereby ratified and confirmed.
This        .day of.                          2019.




                                                                                                      A
[INSERT JUDGE'S NAME]
